t c memo united_states tax_court polly m cherry petitioner v commissioner of internal revenue respondent docket no filed date polly m cherry pro_se robert s bloink for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in additions to and penalties on petitioner's federal income taxes as follows year deficiency sec_6651 sec_6654 sec_6662 additions to tax and penalties dollar_figure big_number dollar_figure --- dollar_figure dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues we must decide in the instant case are whether petitioner is entitled to business_expenses in the amount of dollar_figure for and business_expenses in the amount of dollar_figure for liable for tax on unreported income for the years in issue entitled to personal exemptions for jasmine s wilson and brandy n wilson jasmine and brandy wilson as dependents for the years in issue entitled to file her returns for the years in issue using head_of_household rates liable for self-employment_tax pursuant to sec_1401 for each of the years in issue liable for the addition_to_tax under sec_6651 for failure to timely file her return and liable for the accuracy-related_penalty provided by sec_6662 for each of the years in issue findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated by reference and are found as facts in the instant case at the time she filed her petition petitioner resided in albany georgia for each of the years in issue petitioner was a full-time teacher in addition to teaching petitioner operated a store p s fashions p s fashions from a room attached to the rear of her house petitioner also was involved in eagle marketing inc eagle a network market venture petitioner's responsibilities for eagle included traveling and recruiting others to become eagle representatives for both and petitioner combined her income from p s fashions and from eagle and reported it on a single schedule c on date the flint river overflowed flooding parts of albany georgia the flood destroyed all of petitioner's records for for both p s fashions and eagle petitioner however did retain some expense sheets for which cover months of that year and detail mileage driven and amounts spent on food and lodging during trips taken on behalf of eagle during the years in issue petitioner provided support for jasmine and brandy wilson who lived with her jasmine and brandy wilson attended martin luther king jr elementary_school which required emergency contact cards the cards listed petitioner as guardian for jasmine and brandy wilson and petitioner's address was listed as their home the cards were stored at the school the flint river flood however destroyed many of the records of the school although petitioner found the original emergency contact cards at the school she concluded that they were not fit for introduction to the court petitioner hand-copied the information from the original cards onto blank cards that she subsequently presented to the court as evidence that the children lived with her during and petitioner reported her income for on a form_1040 respondent received that return on date almost months after it was due on the schedule c attached to her return petitioner reported business income in the amount of dollar_figure and claimed schedule c deductions in the amount of dollar_figure petitioner reported her income for on a timely filed form_1040 on the schedule c attached to her return petitioner reported business income in the amount of dollar_figure and claimed schedule c expenses in the amount of dollar_figure petitioner completed form_4822 statement of annual estimated personal and family_expenses form on which she listed total estimated personal and family_expenses for in the amount of dollar_figure and total estimated personal and family_expenses for in the amount of dollar_figure pam ranew a tax_auditor with the albany office of the internal_revenue_service audited petitioner's and income_tax returns during the course of the audit ms ranew reconstructed petitioner's income and expenses for both and by adding petitioner's salary from teaching her stated schedule c income and her federal and state tax refunds to reconstruct petitioner's expenses ms ranew added petitioner's schedule c purchases and expenses expenses petitioner recorded on form_4822 and her state tax fit and fica withheld from petitioner's salary and subtracted the amounts petitioner claimed as schedule c deductions for depreciation and mileage according to ms ranew's calculations petitioner's expenses exceeded her income by dollar_figure in and dollar_figure in during the audit petitioner explained to ms ranew that the reason she was able to fund expenses in excess of her total income from all sources was that she had received loans in and in from her sister mrs berry and from a family friend mr lewis peavy mr peavy ms ranew contacted both mrs berry and mr peavy but neither of them provided ms ranew with any further details as to the amount or dates of those loans and neither of them testified at trial subsequently respondent issued a notice_of_deficiency determining deficiencies in petitioner's federal income taxes in the amounts of dollar_figure for and dollar_figure for excepting a dollar_figure deduction for business mileage respondent disallowed all of petitioner's claimed business_expenses for respondent conceded by stipulation that for the taxable_year petitioner was entitled to additional deductions in the amounts of dollar_figure for eagle office rent and dollar_figure for sales_tax paid similarly respondent disallowed all of petitioner's claimed business_expenses for with the exception of a dollar_figure deduction for business mileage respondent conceded by stipulation that for the taxable_year petitioner was entitled to an additional deduction of dollar_figure for eagle office rent in the notice_of_deficiency respondent determined that petitioner had schedule c income in the amount of dollar_figure for which at trial respondent conceded would be adjusted downward so as not to include any disallowed schedule c expenses similarly respondent determined that petitioner had schedule c income in in the amount of dollar_figure which at trial respondent conceded would be adjusted downward so as not to include any disallowed schedule c expenses additionally respondent conceded at trial that petitioner received dollar_figure in signatory loans during and respondent also determined that jasmine and brandy wilson were not the dependents of petitioner during and and accordingly denied petitioner's claims to personal exemptions for them additionally respondent determined that petitioner was not entitled to file her returns for the years in issue using head_of_household rates respondent also determined a deficiency in petitioner's self-employment taxes for in the amount of dollar_figure and accorded her a corresponding income_tax deduction in the amount of dollar_figure for respondent determined a deficiency in petitioner's self-employment taxes in the amount of dollar_figure and accorded her a corresponding income_tax deduction in the amount of dollar_figure respondent further determined that petitioner was liable for additions to tax and penalties arising from her and returns for respondent determined that petitioner owed dollar_figure pursuant to sec_6651 for failure_to_file a timely return and dollar_figure pursuant to sec_6662 as an accuracy-related_penalty for respondent determined that petitioner owed dollar_figure pursuant to sec_6662 as an accuracy-related_penalty opinion disallowed deductions mileage the largest deductions claimed by petitioner on her schedule c's for the years in issue were dollar_figure for mileage driven in and dollar_figure for mileage driven in respondent determined that petitioner failed to substantiate her mileage deductions as required by sec_274 and therefore limited the deduction to dollar_figure for mileage for each of the years in issue subject_to respondent's concessions we sustain respondent's determination for in toto for we sustain respondent's determination only in part in addition respondent determined that petitioner owed pursuant to sec_6654 dollar_figure in and dollar_figure in for failure to pay estimated_taxes because petitioner filed income_tax returns for both years this court has no jurisdiction and does not consider these additions to tax see sec_6665 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers must also substantiate the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs under certain circumstances however if a taxpayer establishes the entitlement to a deduction but does not establish the amount of the deduction the court may estimate the amount allowable 39_f2d_540 2d cir if the taxpayer provides some rational basis on which an estimate may be made 85_tc_731 for deductions arising from business travel meals entertainment and use of listed_property defined in section this case was decided without considering the changes in burden_of_proof arising out of the internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_685 because those changes apply only to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra of was enacted on date 280f d however sec_274 requires taxpayers to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item sec_274 is an exception to the cohan_rule and prohibits the estimation of such expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg nov for deductions involving the use of listed_property the commissioner is authorized to establish mileage allowances that are deemed to satisfy the substantiation requirements as to amount sec_1 d -1 income_tax regs the specific mileage_allowance for wa sec_28 cents a mile revproc_92_104 1992_ 2_cb_583 the specific mileage_allowance for wa sec_29 cents a mile revproc_93_51 1993_2_cb_593 time and place of the mileage expense can be substantiated by a contemporaneous log of business mileage or by otherwise establishing a taxpayer's business travel 80_tc_1165 business_purpose may be sec_280f defines listed_property to include passenger automobiles ascertained from surrounding facts and circumstances id sec_1_274-5 income_tax regs in the instant case petitioner did not produce any records for travel taken during rather petitioner testified that all of her records for were destroyed in the flint river flood on date sec_1_274-5t temporary income_tax regs provides a limited exception to the heightened substantiation requirement under sec_274 where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer's control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures or use taxpayers whose records are lost due to casualty must reasonably reconstruct them to gain the benefits of the deduction 65_tc_342 in the instant case although petitioner has shown that her records were lost in the flint river flood she made no attempt to reconstruct those records for consequently the record contains no basis on which the court can allow a deduction for beyond the amounts respondent has allowed as to petitioner has submitted months of expense sheets detailing dates destinations mileage driven and in most cases the purpose of the trip by petitioner during such period we conclude that the expense sheets together with petitioner's testimony at trial sufficiently substantiate dollar_figure miles traveled in petitioner's vehicles for eagle during petitioner offered no additional evidence to substantiate the remaining dollar_figure miles that she claimed in computing her deduction consequently we hold that petitioner is entitled to a further deduction for only to the extent that a mileage deduction computed on the basis of dollar_figure miles exceeds the amount already allowed by respondent as a deduction for business mileage meals and travel on the schedule c attached to her return petitioner claimed dollar_figure as a deduction for travel meals and entertainment respondent denied those deductions for lack of substantiation under sec_274 as with her claimed mileage for petitioner claims that all of her records were destroyed by the flint river flood although the destruction caused by the flood excuses petitioner from certain of the rigorous requirements of sec_274 petitioner failed to make a reasonable reconstruction of those records pursuant to sec_1_274-5t temporary income_tax regs supra consequently we cannot allow her a deduction for those expenses on the schedule c attached to her return petitioner claimed dollar_figure as a deduction for travel meals and entertainment sec_1_274-5t temporary income_tax regs fed reg date provides iii documentary_evidence documentary_evidence such as receipts paid bills or similar evidence sufficient to support an expenditure shall be required for-- a any expenditure for lodging while traveling away from home and b any other expenditure of dollar_figure or more except for transportation charges documentary_evidence will not be required if not readily available petitioner introduced no documentary_evidence to substantiate any of these claimed deductions although the expense sheets submitted for include records of some meals which cost petitioner less than dollar_figure petitioner failed to introduce any evidence reflecting the meals for which petitioner claimed a deduction accordingly we sustain respondent on such deductions sec_274 sec_1_274-5t temporary income_tax regs fed reg nov remaining deductions petitioner also claimed deductions for other business related expenses in the amount of dollar_figure for and dollar_figure for respondent denied such deductions because petitioner failed to substantiate them by stipulation respondent conceded that petitioner was entitled to deduct dollar_figure in for eagle office rent and sales_tax paid and dollar_figure in for eagle office rent because the remaining expenses are for items not covered by sec_274 we are permitted to estimate them if we are convinced from the record that the taxpayer has incurred such expenses 39_f2d_540 2d cir for the court to make such estimation there must be sufficient evidence to satisfy the trier that at least the amount allowed in the estimate was in fact incurred for the stated purpose 245_f2d_559 5th cir vanicek v commissioner t c pincite petitioner produced only a few isolated receipts to substantiate her remaining deductions and called no witnesses to support her claim to those deductions petitioner herself did not testify with regard to those expenses accordingly there is no reasonable basis for the court to estimate the amount of expenses_incurred vanicek v commissioner supra pincite consequently we deny those additional deductions unreported income in determining the amount of the deficiencies for and respondent reconstructed petitioner's income using the source_and_application_of_funds_method or cash_method if a taxpayer's books_and_records are inadequate for the purpose of ascertaining the taxpayer's income the commissioner is authorized to reconstruct the taxpayer's income by whatever method will clearly reflect income sec_446 92_tc_661 the cash_method is designed to reconstruct the income of a taxpayer who consumes his income during the year and does not invest it id pincite it this method has been referred to by both names see 85_tc_927 is based on the assumption that the amount by which a taxpayer's expenditures during a taxable_year exceed his reported income has taxable origins unless the taxpayer can show that the expenditures were made from nontaxable sources 85_tc_927 a proposed deficiency based on the use of the source_and_application_of_funds_method is presumed correct and the taxpayer bears the burden of showing that the reconstruction_of_income through such method does not accurately reflect income 335_f2d_671 5th cir to meet his burden the taxpayer must prove either that someone else made the expenditures or that the funds used were obtained from nontaxable sources such as loans inheritances or assets on hand at the beginning of the taxable_period devenney v commissioner supra pincite in 348_us_121 the supreme court limited the commissioner's use of the net_worth_method of restructuring income by requiring the commissioner to track down relevant leads furnished by the taxpayer which are reasonably susceptible of being checked and by requiring the commissioner to show that increases in net_worth are attributable to currently taxable_income in devenney v commissioner t c pincite we held that such limitations were applicable to cases involving the cash_method in 91_tc_273 however we stated that before the safeguards in holland are triggered the taxpayer must either explain the source of or provide alternative nontaxable sources for the discrepancy in his expenditures and his reported income this explanation commences respondent's investigative requirements under holland by comparing petitioner's known income with her stated and known expenditures respondent determined that petitioner had dollar_figure of unreported income for and dollar_figure of unreported income for at trial respondent conceded that a proper reconstruction of petitioner's income would not include any deductions claimed by petitioner but disallowed by respondent petitioner testified that the reason her expenditures exceeded her stated earnings was because of loans she received at trial respondent conceded that petitioner received dollar_figure in signatory loans petitioner argues that the balance of the loans were personal loans received from her sister mrs berry and from a friend mr peavy ms ranew contacted both mrs berry and mr peavy neither of whom provided ms ranew with any further details as to the amount or dates of the loans respondent argues that petitioner's two businesses p g fashions and eagle were the sources of taxable_income we conclude that respondent has fulfilled the requirement of holland v commissioner supra respondent contacted mrs berry and mr peavy thereby satisfying the requirement that leads to sources of nontaxable income supplied by the taxpayer be tracked down by pointing to p s fashions and petitioner's eagle activities respondent has pointed to likely sources of taxable_income at trial petitioner neither provided documentary_evidence of the loans from mrs berry or mr peavy nor called them to testify regarding those loans accordingly petitioner has failed to prove that the funds used to pay the excess of expenses over known income are from a nontaxable source consequently respondent's position regarding petitioner's unreported income is sustained dependent exemptions petitioner claimed a personal exemptions on behalf of jasmine and brandy wilson as dependents on both her and her returns respondent denied the exemptions sec_151 allows a taxpayer to claim an exemption for each dependent sec_152 defines a dependent as any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer an individual other than an individual who at any time during the taxable_year was the spouse determined without regard to sec_7703 of the taxpayer who for the taxable_year of the taxpayer has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household a taxpayer claiming an exception for a dependent bears the burden of showing that the support he provided to the dependent constituted more than one-half of the total support of the claimed dependent 28_tc_595 to fulfill that burden the taxpayer must establish not only what he contributed toward the dependent's support but also must show in some way that the support given by the taxpayer exceeded one-half of the dependent's total support 36_tc_547 if the taxpayer fails to introduce any evidence regarding the total amount of the support received by the dependent for the taxable_year the court cannot conclude that the taxpayer has contributed more than one-half of the dependent's total support 46_tc_515 petitioner produced no evidence to show how much support she provided for jasmine and brandy wilson petitioner also failed to produce any evidence as to their total support accordingly petitioner has not carried her burden_of_proof consequently respondent's position regarding the dependency_exemptions is sustained head_of_household filing respondent denied petitioner head_of_household filing_status for and the relevant portions of sec_2 provide b definition of head_of_household in general --for purposes of this subtitle an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year and either-- a maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of-- ii any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 because we have found that petitioner has failed to prove that jasmine and brandy wilson were the dependents of petitioner during the years in issue we find that petitioner is not entitled to file as a head_of_household for those years petitioner's liability for self-employment_tax sec_1401 provides that a tax shall be imposed on the self-employment_income of every individual petitioner has the burden of proving that she is not liable for self-employment taxes rule a petitioner has failed to offer any evidence or make any arguments that she is not liable for self-employment taxes consequently we hold that petitioner is liable for self- employment_taxes petitioner's failure_to_file timely her return respondent determined that petitioner was liable for the addition_to_tax provided by sec_6651 for where a taxpayer fails to file an income_tax return on the date prescribed for filing sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown on the return with an additional percent to be added for each additional month or partial month during which the failure continues not exceeding percent in the aggregate the addition_to_tax does not apply where the taxpayer demonstrates that the failure_to_file timely was due to reasonable_cause and not willful neglect sec_6651 the question whether a failure_to_file timely is due to reasonable_cause and not willful neglect is one of fact on which petitioner bears the burden_of_proof rule a 227_f2d_181 5th cir affg a memorandum opinion of this court petitioner has produced no evidence explaining the late filing of her return accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including failure to exercise due care failure to do what a reasonable person would do under the circumstances or failure to keep adequate books_and_records to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or of the temporary and final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends on all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id petitioner bears the burden_of_proof rule a 108_tc_147 as to the disallowed deductions for and petitioner failed to prove that her lack of substantiation was in good_faith or due to reasonable_cause similarly petitioner failed to show that she acted in good_faith and due to reasonable_cause in underreporting her income for both years in issue therefore we hold that an accuracy-related_penalty attributable to such amounts is appropriate however we hold that the accuracy-related_penalty does not apply to the portion of the underpayment attributable to petitioner's claimed exemption on behalf of jasmine and brandy wilson petitioner testified to her support of the children and went to great lengths to show that they in fact lived with her during and although petitioner failed to satisfy her burden_of_proof as to how much support she provided the children in relation to their total support they received given that she has no technical training in the tax law we think her failure was due to an honest misunderstanding of the law consequently to the extent the understatement_of_tax was based on such claimed exemptions we hold that petitioner is not liable for the accuracy-related_penalty pursuant to sec_6662 to reflect the foregoing decision will be entered under rule
